Exhibit 10.7
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of July 29, 2011
among Donegal Mutual Insurance Company, a Pennsylvania mutual insurance company
having its principal place of business at 1195 River Road, Marietta,
Pennsylvania 17547 (“Donegal Mutual”), Donegal Group Inc., a Delaware
corporation having its principal place of business at 1195 River Road, Marietta,
Pennsylvania 17547 (“DGI,” and, together with Donegal Mutual, the “Employers”),
and Daniel J. Wagner, an individual whose principal office address is 1195 River
Road, Marietta, Pennsylvania 17547 (the “Executive”).
WITNESSETH:
     WHEREAS, the Employers desire, by this Agreement, to provide for the
continued employment of the Executive by the Employers, and the Executive agrees
to the continued employment of the Executive by the Employers, all in accordance
with the terms and subject to the conditions set forth in this Agreement; and
     WHEREAS, the parties are entering into this Agreement to set forth and
confirm their respective rights and obligations with respect to the Executive’s
continued employment by the Employers;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employers and the Executive, intending to be
legally bound hereby, mutually agree as follows:
     1. Employment and Term.
          (a) (i) Effective August 1, 2011 (the “Effective Date”), (i) Donegal
Mutual agrees to continue to employ the Executive, and the Executive agrees to
continue the Executive’s employment as, the Senior Vice President and Treasurer
of Donegal Mutual and (ii) DGI agrees to employ the Executive, and the Executive
agrees to continue the Executive’s employment as, the Senior Vice President and
Treasurer of DGI, with positions described in clauses (i) and (ii) collectively
referred to in this Agreement as the “Position”, in accordance with the terms
and subject to the conditions this Agreement sets forth. Donegal Mutual and DGI
shall be jointly and severally liable to the Executive with respect to (i) all
liabilities of Donegal Mutual to the Executive under this Agreement and (ii) all
liabilities of DGI to the Executive under this Agreement; provided, however,
that Donegal Mutual shall not be responsible for any liability of DGI to the
Executive to the extent that DGI has discharged such liability, and DGI shall
not be responsible for any liability of Donegal Mutual to the Executive to the
extent that Donegal Mutual has discharged such liability.

 



--------------------------------------------------------------------------------



 



               (ii) The term of this Agreement, as the same may be extended from
time to time pursuant to the provisions of this clause (ii) or otherwise, shall
commence on the Effective Date and end on the third anniversary of the Effective
Date, provided, however, that on the first anniversary of the Effective Date and
on each subsequent anniversary of the Effective Date (each, an “Extension
Date”), the Term shall automatically extend for one additional year so that on
each such succeeding Extension Date, this Agreement shall have a remaining Term
of three years, unless either the Executive or the respective board of directors
of Donegal Mutual and DGI (together, the “Boards”) give notice to the other, not
less than 90 days in advance of the next succeeding Extension Date, that such
automatic extensions shall terminate as of such next succeeding Extension Date,
unless the Employers earlier terminate the employment of the Executive for
Cause, as defined in this Agreement, or because of the death or the Permanent
Disability, as defined in this Agreement, of the Executive.
          (b) Notwithstanding paragraph 1(a) of this Agreement, the Employers,
by action of the Boards and effective as specified in a written notice thereof
to the Executive in accordance with the terms of this Agreement, shall have the
right to terminate the Executive’s employment under this Agreement at any time
during the Term, for Cause or other than for Cause or on account of the
Executive’s death or Permanent Disability subject to the provisions of this
paragraph 1.
               (i) As used in this Agreement, “Cause” shall mean (A) the
Executive’s willful and continued failure substantially to perform the
Executive’s material duties with the Employers as set forth in this Agreement,
or the commission by the Executive of any activities constituting a willful
violation or breach under any material federal, state or local law or regulation
applicable to the activities of Donegal Mutual or DGI or their respective
subsidiaries and affiliates, in each case, after notice of such failure, breach
or violation from the Employers to the Executive and a reasonable opportunity
for the Executive to cure such failure, breach or violation in all material
respects, (B) fraud, breach of fiduciary duty, dishonesty, misappropriation or
other actions by the Executive that cause intentional material damage to the
property or business of Donegal Mutual or DGI or their respective subsidiaries
and affiliates, (C) the Executive’s repeated absences from work such that the
Executive is substantially unable to perform the Executive’s duties under this
Agreement in all material respects other than for physical or mental impairment
or illness or (D) the Executive’s non-compliance with the provisions of
paragraph 2(b) of this Agreement after notice of such non-compliance from the
Employers to the Executive and a reasonable opportunity for the Executive to
cure such non-compliance.
               (ii) As used in this Agreement, “Permanent Disability” shall mean
a physical or mental disability of the Executive such that the Executive is
substantially unable to perform those duties that the Executive would otherwise
reasonably be expected to continue to perform and the Executive’s nonperformance
of such duties has continued for a

-2-



--------------------------------------------------------------------------------



 



period of 180 consecutive days, provided, however, that in order to terminate
the Executive’s employment under this Agreement on account of Permanent
Disability, the Employers must provide the Executive with written notice of the
Boards’ good faith determinations to terminate the Executive’s employment under
this Agreement for reason of Permanent Disability not less than 30 days prior to
such termination, and such notice shall specify the date of termination. Until
the specified effective date of termination by reason of Permanent Disability,
the Executive shall continue to receive compensation at the rates set forth in
paragraph 3 of this Agreement. No termination of the Executive’s employment
under this Agreement because of Permanent Disability shall impair any rights of
the Executive under any disability insurance policy the Employers maintained at
the commencement of the aforesaid 180-day period.
          (c) The Executive shall have the right to terminate the Executive’s
employment under this Agreement at any time during the Term for Good Reason or
without Good Reason or in the event a Change of Control occurs. As used in this
Agreement, “Good Reason” shall mean (A) a material diminishment of the
Executive’s Position or the scope of the Executive’s authority, duties or
responsibilities as this Agreement describes without the Executive’s written
consent, excluding for this purpose any action the Employers do not take in bad
faith and that the Employers remedy promptly following written notice thereof
from the Executive to the Employers, or (B) a material breach by either Employer
of its respective obligations to the Executive under this Agreement, provided,
that with respect to any termination by the Executive for Good Reason, the
Executive shall have provided the Employers with written notice within 90 days
of the date on which the Employers first had actual knowledge of the existence
of the Good Reason and which Good Reason shall not have been cured or otherwise
rectified by the Employers in all material respects to the reasonable
satisfaction of the Executive within 30 days after the Employers receive such
written notice or (C) any termination of the Executive’s employment under this
Agreement without Cause.
          (d) “Change of Control” shall mean (A) the acquisition of shares of
DGI by any “person” or “group,” as Rule 13d-3 uses such terms under the
Securities Exchange Act of 1934, as now or hereafter amended, in a transaction
or series of transactions that result in such person or group directly or
indirectly first owning after the Effective Date more than 25% of the aggregate
voting power of DGI’s Class A common stock and Class B common stock taken as a
single class, (B) the consummation of a merger or other business combination
transaction after which the holders of the outstanding voting capital stock of
DGI taken as a single class do not collectively own 60% or more of the aggregate
voting power of the entity surviving such merger or other business combination
transaction, (C) the sale, lease, exchange or other transfer in a transaction or
series of transactions of all or substantially all of the assets of DGI, but
excluding therefrom the sale and re-investment of the consolidated investment
portfolio of DGI and its subsidiaries, (D) as the result of or in connection
with any cash tender offer or exchange offer, merger or other business
combination transaction, sale of assets or contested-election of directors or
any combination of the foregoing transactions or

-3-



--------------------------------------------------------------------------------



 



(E) a change of “control” of Donegal Mutual as such term is defined in the
Pennsylvania Insurance Holding Companies Act (each, a “Transaction”), the
persons who constituted a majority of the members of the respective Boards on
the Effective Date and persons whose election as members of the respective
Boards received the approval of such members then still in office or whose
subsequent election had been so approved prior to the date of a Transaction, but
before the occurrence of an event that constitutes a Change of Control, no
longer constitute such a majority of the Boards then in office. A Transaction
constituting a Change of Control shall only be deemed to have occurred upon the
closing of the Transaction.
          (e) (i) If (A) the Employers terminate the Executive’s employment
under this Agreement for any reason other than for Cause and such termination
occurs as of a date that is within 180 days preceding or within 180 days after
the consummation of a Change of Control (such 180-day period preceding the
Change of Control and such 180-day period after the Change of Control
collectively referred to in this Agreement as a “Change of Control Period”,
(B) the Employers terminate this Agreement as a result of the death or Permanent
Disability of the Executive, effective as of a date within a Change of Control
Period, (C) the Executive terminates the Executive’s employment under this
Agreement for Good Reason or (D) the acquisition of “control” of Donegal Mutual
as defined in the Pennsylvania Insurance Holding Companies Act, the Employers
shall pay to the Executive or the Executive’s estate promptly after the event
giving rise to such payment occurs, an amount equal to the sum of (x) (1) the
Executive’s Base Salary, as defined in this Agreement, accrued through the date
the termination of the Executive’s employment under this Agreement is effective,
(2) any incentive, as defined in this Agreement, the Employers have the
obligation to pay to the Executive pursuant to paragraph 3(b) of this Agreement,
(3) any amounts payable under any of the Employers’ benefit plans in accordance
with the terms of such plans, except as Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) may otherwise require and (4) any amount
in respect of excise taxes the Employers have the obligation to pay to the
Executive pursuant to paragraph 1(f) of this Agreement, with such payments,
rights and benefits described in clauses (x)(1), (x)(2) and (x)(3) of this
Agreement being collectively referred to in this Agreement as the “Accrued
Obligations,” (y) an amount equal to the aggregate premiums that the Executive
would have to pay to maintain in effect throughout the period (the “Subsequent
Period”) from the date of termination of the Executive’s employment under this
Agreement through the remainder of the Term had the Executive remained employed,
assuming no increase in insurance premium rates, the same medical, health,
disability and life insurance coverage the Employers provided to the Executive
immediately prior to the date of such termination (the “Benefit Obligations”)
and (z) the Employers shall pay to the Executive or the Executive’s estate, as a
severance payment, for three years from the date of such termination, the
Executive’s annual Base Salary as of the effective date of termination of the
Executive’s employment under this Agreement and any incentive paid to the
Executive during the last completed fiscal year of the Employers before

-4-



--------------------------------------------------------------------------------



 



such termination. The Employers shall pay such amounts for the Executive in 36
equal monthly installments.
               (ii) If (A) the Employers terminate the Executive’s employment
under this Agreement for any reason other than for Cause effective as of a date
that is not within a Change of Control Period or (B) the Executive terminates
the Executive’s employment under this Agreement for Good Reason effective as of
a date that is not within a Change of Control Period, the Employers shall pay
the Executive, provided the Executive concurrently signs and delivers a general
release in a commercially reasonable form that is mutually acceptable to the
Employers and the Executive in favor of the Employers and their respective
subsidiaries, an amount equal to the sum of (w) the Accrued Obligations, (x) the
Benefit Obligations and (y) the Executive’s Base Salary as of the effective date
of termination of the Executive’s employment under this Agreement the Executive
would have received had the Executive remained employed under this Agreement for
the Subsequent Period. The Employers shall pay such amounts to the Executive at
the same time and in the same installments had the Executive remained employed
under this Agreement for the Subsequent Period.
               (iii) If (A) the Employers terminate the Executive’s employment
under this Agreement for Cause or because of the death or Permanent Disability
of the Executive or (B) the Executive terminates the Executive’s employment
under this Agreement for any reason other than Good Reason, the Executive’s
death or Permanent Disability, or (C) the Employers terminate this Agreement as
a result of the death or Permanent Disability of the Executive effective as of a
date that is not within a Change of Control Period, the sole obligation of the
Employers to the Executive under this Agreement shall be to pay the Accrued
Obligations to the Executive or the Executive’s estate, provided, however, that
in the event the Employers terminate the employment of the Executive under this
Agreement because of the death of the Executive, the Employers shall pay to the
personal representatives of the Executive an amount equal to the Executive’s
Base Salary and incentive for the remainder of the Term.
               (iv) No provision of this Agreement shall adversely affect any
vested rights of the Executive under the Employers’ existing employee benefit
plans or other plans the Employers may establish in the future; provided,
however, upon the termination of the employment of the Executive as provided in
this Agreement, all future vesting of the Executive’s rights under all existing
and any future employee benefit plans shall terminate without further action by
the Employers.
               (v) The Employers and the Executive intend that this Agreement be
drafted and administered in compliance with Section 409A of the Code, including,
but not limited to, any future amendments to Section 409A, and any other
Internal Revenue Service (“IRS”) or other governmental rulings or
interpretations (together, “Section 409A”) issued pursuant to Section 409A so as
not to subject the Executive to payment of interest or any

-5-



--------------------------------------------------------------------------------



 



additional tax under Section 409A. The Employers and the Executives intend for
any payments under paragraphs 1(e)(i), (ii) or (iii) to satisfy either the
requirements of Section 409A or to be exempt from the application of
Section 409A, and the Employers and the Executive shall construe and interpret
this Agreement accordingly. In furtherance of such intent, if payment or
provision of any amount or benefit under this Agreement that is subject to
Section 409A at the time specified in this Agreement would subject such amount
or benefit to any additional tax under Section 409A, the Employers shall
postpone payment or provision of such amount or benefit to the earliest
commencement date on which the Employers can make such payment or provision of
such amount or benefit without incurring such additional tax but not in excess
of six months. In addition, to the extent that any IRS guidance issued under
Section 409A would result in the Executive being subject to the payment of
interest or any additional tax under Section 409A, the Employers and the
Executive agree, to the extent reasonably possible, to amend this Agreement in
order to avoid the imposition of any such interest or additional tax under
Section 409A. Any such amendment shall have the minimum economic effect
necessary and be determined reasonably and in good faith by the Employers and
the Executive.
               (vi) If a payment under paragraph 1(e)(i), (ii) or (iii) of this
Agreement does not qualify as a short-term deferral under Section 409A or any
similar or successor provisions, and the Executive is a Specified Employee, as
defined in this Agreement, as of the Executive’s Termination Date, the Employers
may not make such distributions to the Executive before a date that is six
months after the date of the Executive’s Termination Date or, if earlier, the
date of the Executive’s death (the “Six-Month Delay”). The Employers shall
accumulate payments to which the Executive would otherwise be entitled during
the first six months following the Termination Date (the “Six-Month Delay
Period”) and make such payments on the first day of the seventh month following
the Executive’s Termination Date. Notwithstanding the Six-Month Delay set forth
in this paragraph 1(e)(vi):
     (A) To the maximum extent Section 409A or any similar or successor
provisions permit, during each month of the Six-Month Delay Period, the
Employers will pay the Executive an amount equal to the lesser of (I) the total
monthly severance for which paragraph 1(e)(ii) and (iii) provide or (II)
one-sixth of the lesser of (1) the maximum amount that Section 401(a)(17)
permits to be taken into account under a qualified plan for the year in which
the Executive’s Date of Termination occurs and (2) the sum of the Executive’s
annualized compensation based upon the annual rate of pay for services provided
to the Employers for the taxable year of the Executive preceding the taxable
year of the Executive in which the Executive’s Termination Date occurs, adjusted
for any increase during that year that the parties expected to continue
indefinitely if the Executive’s Termination Date has not occurred ; provided
that amounts paid under this sentence will count toward, and

-6-



--------------------------------------------------------------------------------



 



will not be in addition to, the total payment amount the Employers have the
obligation to pay to the Executive under paragraphs 1(e)(i) and (ii) of this
Agreement; and
     (B) To the maximum extent Section 409A, or any similar or successor
provisions, permits within ten days following the Executive’s Termination Date,
the Employers shall pay the Executive an amount equal to the applicable dollar
amount under Section 402(g)(1)(B) for the year in which the Executive’s
Termination Date occurred; provided that the amount the Employers pay under this
sentence may include, and need not be in addition to, the total payment amount
this Agreement requires the Employers to pay to the Executive under paragraph
1(b).
     (C) For purposes of this Agreement, “Specified Employee” has the meaning
given that term in Section 409A or any similar or successor provisions. The
Employers’ “specified employee identification date” as described in Section 409A
will be December 31 of each year, and the Employers’ “specified employee
effective date” as described in Section 409A or any similar or successor
provisions) will be February 1 of each succeeding year.
          (f) In the event that the independent registered public accounting
firm of either of the Employers or the IRS determines that any payment, coverage
or benefit provided to the Executive pursuant to this Agreement is subject to
the excise tax imposed by Sections 280G or 4999 or any successor provisions of
Sections 280G and 4999 or any interest or penalties the Executive incurs with
respect to such excise tax, the Employers, within 30 days thereafter, shall pay
to the Executive, in addition to any other payment, coverage or benefit due and
owing under this Agreement, an additional amount that will result in the
Executive’s net after tax position, after taking into account any interest,
penalties or taxes imposed on the amounts payable under this paragraph 1(f),
upon the receipt of the payments for which this Agreement provides being no less
advantageous to the Executive than the net after tax position to the Executive
that would have been obtained had Sections 280G and 4999 not been applicable to
such payment, coverage or benefits. Except as this Agreement otherwise provides,
tax counsel, whose selection shall be reasonably acceptable to the Executive and
the Employers and whose fees and costs shall be paid for by the Employers, shall
make all determinations this paragraph 1(f) requires.
          (g) In the event that the independent registered public accounting
firm of either of the Employers or the IRS determines that any payment, coverage
or benefit due or owing to the Executive pursuant to this Agreement is subject
to the excise tax Section 409A imposes or any successor provision of
Section 409A or any interest or penalties, including interest imposed under
Section 409(A)(1)(B)(i)(I), the Executive incurs as a result of the application
of such provision, the Employers, within 30 days of the date of such
impositions,

-7-



--------------------------------------------------------------------------------



 



shall pay to the Executive, in addition to any other payment, coverage or
benefit due and owing under this Agreement, an additional amount that will
result in the Executive’s net after tax position, after taking into account any
interest, penalties or taxes imposed on the amounts paid under this paragraph
1(g), being no less advantageous to the Executive than the net after tax
position the Executive would have obtained had Section 409A not been applicable
to such payment, coverage or benefits. Except as this Agreement otherwise
provides, tax counsel, whose selection shall be reasonably acceptable to the
Executive and the Employers and whose fees and costs the Employers shall pay,
shall make all determinations this paragraph 1(g) requires.
          (h) The Employers and the Executive shall give any notice of
termination of this Agreement to the Executive or the Employers, as the case may
be, in accordance with the provisions of paragraph 10.
          (i) The Employers agree to reimburse the Executive for the reasonable
fees and expenses of the Executive’s attorneys and for court and related costs
in any proceeding to enforce the provisions of this Agreement in which the
Executive is successful on the merits.
     2. Duties of the Executive.
          (a) Subject to the ultimate control and discretion of the Boards, the
Executive shall serve in the Position and perform all duties and services
commensurate with the Position. Throughout the Term of this Agreement as the
same may be extended from time to time, the Executive shall perform all duties
reasonably assigned or delegated to the Executive under the By-laws of the
Employers or from time to time by the Boards consistent with the Position.
Except for travel normally incidental and reasonably necessary to the business
of the Employers and the duties of the Executive under this Agreement, the
duties of the Executive shall be performed from an office location not greater
than 35 miles from Marietta, Pennsylvania.
          (b) The Executive shall devote substantially all of the Executive’s
business time and attention to the performance of the Executive’s duties under
this Agreement and, during the term of the Executive’s employment under this
Agreement, the Executive shall not engage in any other business enterprise that
requires any significant amount of the Executive’s personal time or attention,
unless granted the prior permission of the respective Boards. The foregoing
provision shall not prevent the Executive’s purchase, ownership or sale of any
interest in, or the Executive’s engaging in, any business that does not compete
with the business of the Employers or the Executive’s involvement in charitable
or community activities, provided, that the time and attention that the
Executive devotes to such business and charitable or community activities does
not materially interfere with the performance of the Executive’s duties under
this Agreement and that a material portion of the time the Executive devotes to
charitable or community activities are devoted to charitable

-8-



--------------------------------------------------------------------------------



 



or community activities within the Employers’ market area and further provided
that such conduct complies in all material respects with applicable policies of
the Employers.
          (c) The Employers shall accrue earned but unused vacation in
accordance with the Employers’ vacation policy.
     3. Compensation. For all services the Executive renders under this
Agreement:
          (a) The Employers shall pay the Executive a base salary (the “Base
Salary”) at an annual rate equal to the annual rate of compensation the
Executive is currently receiving from the Employers, plus such other
compensation as the Employers may, from time to time, determine. The Employers
shall pay such Base Salary and other compensation in accordance with the
Employers’ normal payroll practices as in effect from time to time.
          (b) The Employers agree that the Executive shall be entitled to
participate in the annual incentive programs of the Employers, in accordance in
all material respects with applicable policies of the Employers relating to
incentive compensation for executive officers, based on the objectives set forth
in the Employers’ Executive Incentive Plan.
          (c) The compensation provided for in this paragraph 3 shall be in
addition to such rights as the Executive may have, during the Executive’s
employment under this Agreement or after such employment, to participate in and
receive benefits from or under any benefit plans the Employers may in their
discretion establish for their employees or executives, including, but not
limited to, employee benefit plans and group health insurance, life insurance
and disability insurance plans. To the extent the Executive incurs a tax
liability as a result of any of such benefits, the Executive shall be solely
responsible for such taxes.
          (d) The parties acknowledge that Towers Watson is in the process of
evaluating the compensation and employee benefit plans the Employers make
available to their senior executive officers. To the extent the respective
boards of directors of the Employers, based upon the recommendations of Towers
Watson, to enhance the compensation and other benefits the Employers make
available to their senior executive officers, the Employers and the Executive
agree to negotiate in good faith and to execute an amendment to this Agreement
that would appropriately reflect such enhancements.
     4. Expenses. The Employers shall promptly reimburse the Executive for all
reasonable expenses the Executive pays or incurs in connection with the
performance of the Executive’s duties and responsibilities under this Agreement,
upon presentation of expense vouchers or other appropriate documentation
therefor.
     5. Indemnification. Notwithstanding anything in the Employers’ respective
certificates or articles of incorporation or their By-laws to the contrary, the
Employers shall at all times indemnify the Executive during the Executive’s
employment by the Employers or while the Executive is providing consulting
services to the Employers, and thereafter, to the

-9-



--------------------------------------------------------------------------------



 



fullest extent applicable law permits for any matter in any way relating to the
Executive’s employment by, consultation with or other affiliation with the
Employers or its subsidiaries; provided, however, that if the Employers shall
have terminated the Executive’s employment under this Agreement for Cause, then,
except to the extent otherwise required by law, the Employers shall have no
obligation whatsoever to indemnify the Executive for any claim arising out of
the matter for which the Employer shall have terminated the Executive’s
employment under this Agreement for Cause or for any conduct of the Executive
not within the scope of the Executive’s duties under this Agreement.
     6. Confidential Information. The Executive understands that in the course
of the Executive’s employment by the Employers the Executive will receive
confidential information concerning the business of the Employers and that the
Employers desire to protect. The Executive agrees that the Executive will not at
any time during or after the period of the Executive’s employment by the
Employers reveal to anyone outside the Employers, or use for the Executive’s own
benefit, any such information that the Employers have designated as confidential
or that the Executive understood to be confidential without specific designation
by the Employers. Upon termination of the employment of the Executive under this
Agreement, and upon the request of the Employers, the Executive shall promptly
deliver to the Employers any and all written materials, records and documents,
including all copies of such written materials, documents and records, the
Executive made or that come into the Executive’s possession during the Term and
the Executive retained that contain or concern confidential information of the
Employers and all other written materials the Employers furnished to the
Executive for the Executive’s use during the Term, including all copies of such
written materials, documents and records, whether of a confidential nature or
otherwise.
     7. Representation and Warranty of the Executive. The Executive represents
and warrants that the Executive is not under any obligation, contractual or
otherwise, to any other firm or corporation, which would prevent the Executive’s
performance of the terms of this Agreement.
     8. Entire Agreement; Amendment. This Agreement and the Consulting Agreement
contain the entire agreement between the Employers and the Executive with
respect to the subject matter of this Agreement, and may not be amended, waived,
changed, modified or discharged except by an instrument in writing executed by
the Employers and the Executive.
     9. Assignability. The services of the Executive under this Agreement are
personal in nature, and the Employers may not assign their respective rights or
obligations under this Agreement, whether by operation of law or otherwise,
without the Executive’s prior written consent. This Agreement shall be binding
upon, and inure to the benefit of, the Employers and their permitted successors
and assigns under this Agreement. This Agreement shall not

-10-



--------------------------------------------------------------------------------



 



be assignable by the Executive, but shall inure to the benefit of the
Executive’s heirs, executors, administrators and personal representatives.
     10. Notice. Any notice that a party to this Agreement may give under this
Agreement shall be in writing and be deemed given when hand delivered and
acknowledged or, if mailed, one day after mailing by registered or certified
mail, return receipt requested, or if delivered by an overnight delivery
service, one day after the notice is delivered to such service, to the Employers
or the Executive at their respective addresses stated in the preamble to this
Agreement, or at such other address as either party may by similar notice
designate.
     11. Specific Performance. The Employers and the Executive agree that
irreparable damage would occur in the event that any of the provisions of
paragraph 6 of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Employers and the Executive shall have the right to an injunction or injunctions
to prevent breaches of such paragraph 6 and to enforce specifically the terms
and provisions of such paragraph 6, this being in addition to any other remedy
to which the Employers or the Executive are entitled at law or in equity.
     12. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, shall confer upon any person or entity other than the Employers and the
Executive (and the Executive’s heirs, executors, administrators and personal
representatives) any rights or remedies of any nature under or by reason of this
Agreement.
     13. Successor Liability. The Employers shall require any successor, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Employers to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Employers would be required to perform it if no such succession had
taken place.
     14. Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation the Executive earns as the result of
employment by another employer or by retirement benefits payable after the
termination of this Agreement, except that the Employers shall not be required
to provide the Executive and the Executive’s eligible dependents with medical
insurance coverage as long as the Executive and the Executive’s eligible
dependents are receiving comparable medical insurance coverage from another
employer.
     15. Waiver of Breach. The failure at any time to enforce or exercise any
right under any of the provisions of this Agreement or to require at any time
performance by the other parties of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part of this Agreement, or

-11-



--------------------------------------------------------------------------------



 



the right of any party hereafter to enforce or exercise its rights under each
and every provision in accordance with the terms of this Agreement.
     16. No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 16 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or the Executive’s estate and their
assigning any rights hereunder to the person or persons entitled to such rights.
     17. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision of this
Agreement shall in no way affect the validity or enforceability of any other
provision, or any part of this Agreement, but this Agreement shall be construed
as if such invalid or unenforceable term, phrase, clause, paragraph,
restriction, covenant, agreement or other provision had never been contained in
this Agreement unless the deletion of such term, phrase, clause, paragraph,
restriction, covenant, agreement or other provision would result in such a
material change as to cause the covenants and agreements contained in this
Agreement to be unreasonable or would materially and adversely frustrate the
objectives of the Employers and the Executive as expressed in this Agreement.
     18. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws. All headings in this Agreement
have been inserted solely for convenience of reference only, are not to be
considered a part of this Agreement and shall not affect the interpretation of
any of the provisions of this Agreement.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            DONEGAL MUTUAL INSURANCE COMPANY
      By:   /s/ Donald H. Nikolaus         Donald H. Nikolaus, President and
Chief
Executive Officer                DONEGAL GROUP INC.
      By:   /s/ Jeffrey D. Miller         Jeffrey D. Miller, Senior Vice
President and        Chief Financial Officer              /s/ Daniel J. Wagner  
    Daniel J. Wagner           

-13-